
	

113 S2130 IS: Winter Roads Safety Act of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2130
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Ms. Klobuchar (for herself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To direct the Secretary of Transportation to temporarily waive certain vehicle weight limits for
			 covered logging vehicles, and for other purposes.
	
	1.Short titleThis Act may be cited as the Winter Roads Safety Act of 2014.
		
			2.
			Temporary waiver
			
				(a)
				In general
				During the period beginning on the date of the enactment of this Act and ending on the date on
			 which the Commissioner of the Minnesota Department of Transportation
			 terminates the seasonal vehicle weight limit increase in the North Zone in
			 accordance with section 169.826 of the Minnesota Statutes,
			 the
			 Secretary of Transportation shall waive, for a covered logging vehicle,
			 the application of any vehicle weight limit established under section 127
			 of title 23, United States Code.
			
				(b)
				Inspection requirementNotwithstanding subsection (a), a waiver described in such subsection may not be granted until the
			 bridges along the road segments described in subsection (c)(4) have been
			 inspected and certified by the Minnesota Department of Transportation to
			 be
			 structurally capable of supporting vehicles with a gross vehicle weight of
			 99,000 pounds.(c)Defined term
				In this section, the term covered logging vehicle means a vehicle that—
				
					(1)
					is transporting raw or unfinished forest products, including logs, pulpwood, biomass, or wood
			 chips;
				
					(2)
					has a gross vehicle weight of not more than 99,000 pounds;
				
					(3)
					has not fewer than 6 axles;
				
					(4)
					is operating on a segment of—
					
						(A)
						Interstate Route 35 in Minnesota between mile marker 235.4 and mile marker 259.552; or
					
						(B)
						Interstate Route 535 in Minnesota between mile marker 0 and mile marker 1.571; and(5)has obtained the appropriate overweight vehicle permit from the Minnesota Department of
			 Transportation.
